DETAILED ACTION
	This Office Action, based on application 17/073,667 filed 19 October 2020, is filed in response to applicant’s amendment and remarks filed 27 June 2022.  Claims 1-20 are currently pending and have been fully considered below.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 June 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, submitted 27 June 2022 in response to the Office Action mailed 2 May 2022, have been fully considered below.
Claim Interpretation and MPEP 2111.04(II)
On Page 13, the applicant notes that Steps D through G have been amended in Claim 1 in response to the EXAMINER’S NOTE regarding the interpretation of the claims in view of MPEP 2111.04(II) noting that the labeling process in the method claims are conditionally recited and thus may not be relied upon for claim allowance alone.   While the Office acknowledges applicant’s amendment (namely changing ‘if’ to ‘in response to’), the Office maintains that the labeling action is performed conditionally based on a detection of corruption and thus the labeling action feature cannot be relied upon for determining claim allowance alone.  Put another way, the reactive actions recited steps D and F of Claim 1 will not be performed under the condition that corruption is not detected in any of the metadata.  As such, if prior art discloses steps A, B, C, E, and G, then the claim is anticipated or rendered obvious by prior art given the conditional branch that corruption is not detected in any of the metadata; likewise, if prior art discloses steps A, B, C, and D, then the claim is anticipated or rendered obvious by prior art given the conditional branch that corruption is detected in first metadata.  Beyond the MPEP, searching Google for ‘MPEP 2111.04’ will yield various discussions on the issue including potential ways to address the issue.
Claim Objections
The Office withdraws the previously issued objections in view of applicant’s amendment and remarks.
Claim Rejections under 35 U.S.C. 112
The Office withdraws the previously issued rejections in view of applicant’s amendment and remarks.  
Claim Rejections under 35 U.S.C. 103
On Pages 14-17, the applicant traverses the prior art rejection alleging cited prior art fails to disclose processing first metadata in a first set of segments to detect corruption of the metadata, “wherein the first set of segments are first segments of the deduplicated cloud object in each of the plurality of areas that are logically spaced apart from each other based on segment indexes” as amended in the independent claims, since ARCHIBALD describes generating data check codes (DCCs) for a current sector stripe and comparing the DCCs to stored DCCs.  While the Office agrees ARCHIBALD teaches the generation and processing of DCCs, the Office notes the rejection of record establishes that ARCHIBALD further discloses dividing a data stripe into sector stripes and then further into sectors, where each sector of a sector stripe is stored on a different disk drive (as depicted by Fig 2).  The rejection of record further establishes that different types of data or metadata (e.g. ‘parity header’, ‘data header’, etc.) of the data stripe is dispersed among the different sectors.  ¶[0035] of ARCHIBALD recites “For each sector stripe, beginning with a first selected sector stripe, a data check code sub-sector stripe (DCCss) is calculated or otherwise generated for the selected sector stripe using the DCCds {DCC data sub-sector} metadata for each data sector” and “The DCC metadata object stored in the sector header for each parity sector is an encoded representation of the DCCds stored in the sector header for each data sector in that sector stripe”.  Thus, the Office maintains the calculation of data check codes meets the limitation of “processing first metadata in a first set of segments to detect corruption of the metadata” since the calculation (or ‘processing’) of check codes is based on data stored in each sector.  With respect to applicant’s allegation that ARCHIBALD fails to disclose the new feature of segment indexes, the Office presents additional grounds of rejection in view of ARCHIBALD as noted below in the prior art rejection.
In response to applicant’s general allegation (beyond feature (c) already addressed above) that ARCHIBALD, DEFIEBRE, or VERMA fail to teach or suggest each feature (a) through (f) of Claim 1, the Office respectfully disagrees and maintains the rejection of record establishes how prior art discloses each feature. 

Claim Objections
The following claims are objected to due to informalities: 
Claims 1 and 15: Exemplary Claim 1 recites “determining … within each segment in an object, wherein each object is a deduplicated cloud object, wherein determining … within each segment in each object includes …” and “dividing metadata of each deduplicated cloud object …”.  As such, the claim language suggests that the corruption detection is performed on both (1) a single object and (2) multiple objects.  “each object” should be “the object” and “each deduplicated cloud object” should be “the deduplicated cloud object”.  The Office notes Claim 8 is directed to corruption detection in “deduplicated cloud objects” and is not objected to as the claim language is consistent with the detection operation on each of the objects.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-10, 12-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ARCHIBALD et al (US PGPub 2002/0169995) in further view of DEFIEBRE et al (US PGPub 2018/0293139).

With respect to Claims 1, 8, and 15, ARCHIBALD discloses a computer implemented method/system/medium of detecting object corruption, the method comprising: 
b) dividing metadata of each cloud object into a plurality of areas (Fig 2, data stripe 200 {analogous to ‘object’} is divided into multiple sector stripes 210-x, with each stripe divided into sectors 208-x-x; each sector stripe includes one or more data sectors comprising a data header {‘metadata’} and user data, and a parity sector comprising a parity header {‘metadata’} and parity data {‘metadata’}; ¶[0030]; ¶[0002] – the data storage system may be connected to a network {analogous to the object being a ‘cloud object’ – whether or not an object is in the ‘cloud’ is a matter of perspective, one can say an object is in the cloud if the object is accessible on a cloud server; likewise, the same object would be a local object from the perspective of the cloud server; as such, it is the opinion of the Office that stored data accessible via a network meets the broadest reasonable interpretation of cloud data); 
c) processing first metadata in a first set of segments to detect corruption of the metadata, wherein the first set of segments are first segments of the cloud object in each of the plurality of areas (Fig 3, Steps 304 and 306 – data check codes are calculated and compared to data check codes stored in sector headers; ¶[0035-0036]); 
d) labeling the cloud object as corrupted in response to determining that corruption of the metadata is detected in the first metadata from one of the first segments from each of the plurality of areas (Fig 3, Step 313 – error condition is logged; ¶[0040] – if the compared data check codes aren’t equal, an error or corruption condition is indicated and may be logged; further see EXAMINER’S NOTE below); 
e) processing second metadata in a second set of segments subsequent to the first set of segments to detect corruption of the metadata in response to determining that corruption of the metadata is not detected in the first metadata, wherein the second set of segments are second segments from each area of the plurality of areas (Fig 3, Step 307 – are there more sector stripes? If so, Step 308 – select next sector stripe; ¶[0043] – “if there are no errors for this sector stripe, then the procedure … returns to process any more sector strips that may be present in the manner described herein above”); 
f) labeling the cloud object as corrupted in response to determining that corruption of the metadata is detected in the second metadata from one of the second segments from each area of the plurality of areas (Fig 3, Step 313 – error condition is logged; ¶[0040] – if the compared data check codes aren’t equal, an error or corruption condition is indicated and may be logged; further see EXAMINER’S NOTE below); and 
wherein processing next metadata from a next set of segments subsequent to the second set of segments is performed in response to determining that corruption of the metadata is not detected in the second metadata and until corruption of the metadata is detected or all the metadata from all segments of the cloud object has been processed (Fig 3, Step 307 – are there more sector stripes? If so, Step 308 – select next sector stripe; ¶[0043] – “if there are no errors for this sector stripe, then the procedure … returns to process any more sector strips that may be present in the manner described herein above”).  
ARCHIBALD may not explicitly disclose determining an offset and size of a meta area within each segment in an object, wherein each object is a deduplicated cloud object, wherein determining the offset and the size of the meta area within each segment in each object includes generating a series of I/O tuples; dividing metadata … using the series of I/O tuples, and wherein the first set of segments are logically spaced apart from each other based on segment indexes.
However, DEFIEBRE discloses determining an offset and size of a meta area within each segment in an object (¶[0038] – each storage block in a file metadata structure may identify the block by storage unit number, row number, and offset value to identify the location of the stored block), wherein each object is a deduplicated cloud object (¶[0018-0019] – file data may be stored as de-duplicated data in storage), wherein determining the offset and the size of the meta area within each segment in each object includes generating a series of I/O tuples (Fig 5 – each ‘POINTER TO’ analogous to a ‘I/O tuple’; Fig 6 – Step 603 – locations of chunks are identified using pointers and Step 604 – located chunks are read); and dividing metadata … using the series of I/O tuples (Fig 5 – each ‘POINTER TO’ analogous to a ‘I/O tuple’; Fig 6 – Step 603 – locations of chunks are identified using pointers and Step 604 – located chunks are read).
ARCHIBALD and DEFIEBRE are analogous art because they are from the same field of endeavor of error detection/correction in storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of ARCHIBALD and DEFIEBRE before him or her, to modify the controller of ARCHIBALD to include maintaining a file metadata structure and de-duplication support as taught by DEFIEBRE.  A motivation for doing so would have been to enable reuse of stored data chunks and reduce storage space occupied by data.  Therefore, it would have been obvious to combine ARCHIBALD and DEFIEBRE to obtain the invention as specified in the instant claims.
ARCHIBALD and DEFIEBRE may not explicitly disclose wherein the first set of segments are logically spaced apart from each other based on segment indexes.
However, ARCHIBALD states “The calculated DCCds is calculated and compared with the stored DCCds for all data sectors for the selected (first or subsequent) sector stripe” and “In particular, a first (or subsequent) data sector is then selected (315) and a DCCds is generated (316) for that selected data sector” (¶[0040]; Fig 2 further depicts each sector stripe and sector is identified by a particular value e.g. Sector 208-1-1) which at least suggests sector stripes of a data stripe and sectors of a sector stripe are (1) ordered or ‘indexed’ and (2) ‘logically spaced apart’ {e.g. by sector stripe or sector}.  As such, with the suggestions asserted by ARCHIBALD, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have taken into consideration ARCHIBALD’s explicit teachings and suggestions to have been able to modify the combination of ARCHIBALD and DEFIEBRE’s explicit teachings such that each sector would correspond to an index number with a reasonable expectation of success.  A motivation for doing so would be to provide a mechanism to keep track as to which sectors have been evaluated for data consistency and correction; a further motivation would be to readily determine which sectors have which data (e.g. Sectors 208-1-1, 208-2-2, 208-3-3 of Fig 2 comprise ‘parity header’ and ‘parity data’).

With respect to Claims 2, 9, and 16, the combination of ARCHIBALD and DEFIEBRE disclose the method/system/medium of each respective parent claim.
DEFIEBRE further discloses wherein each I/O tuple includes at least one of: an object ID, segment offset, segment length, meta area start offset, and meta area end offset (¶[0038] – each storage block in a file metadata structure may identify the block by storage unit number, row number, and offset value to identify the location of the stored block).

With respect to Claims 3, 10, and 17, the combination of ARCHIBALD and DEFIEBRE disclose the method/system/medium of each respective parent claim.
ARCHIBALD further discloses wherein the method is performed on a plurality of deduplicated cloud objects, and metadata from all segments of each deduplicated cloud object are processed by a single thread (¶[0035] – data check code generation and comparison operations are performed for each sector stripe in parallel or sequentially {analogous to a ‘single thread’}).  

With respect to Claims 5, 12, and 19, the combination of ARCHIBALD and DEFIEBRE disclose the method/system/medium of each respective parent claim.
ARCHIBALD further discloses wherein the method is performed on a plurality of deduplicated cloud objects, the method further comprising: h) generating a list of deduplicated cloud objects not identified as corrupt based on metadata processing (Fig 4, Step 302 – read all sectors of a data stripe); i) dividing data of each deduplicated cloud object not identified as corrupt based on the metadata processing into a plurality of data areas (Fig 2, data stripe 200 {analogous to ‘object’} is divided into multiple sector stripes 210-x, with each stripe divided into sectors 208-x-x; each sector stripe includes one or more data sectors comprising a data header {‘metadata’} and user data, and a parity sector comprising a parity header {‘metadata’} and parity data {‘metadata’}; ¶[0030]); j) processing first data from a first set of data segments to detect data corruption, wherein the first set of segments includes first segments from each data area (Fig 3, Steps 304 and 306 – data check codes are calculated and compared to data check codes stored in sector headers; ¶[0035-0036]); k) labeling the deduplicated cloud object as corrupted in response to determining that corruption of the data is detected in the first data from one of the first segments from each data area (Fig 3, Step 313 – error condition is logged; ¶[0040] – if the compared data check codes aren’t equal, an error or corruption condition is indicated and may be logged; further see EXAMINER’S NOTE below); l) processing second data from a second set of data segments subsequent to the first set of data segments to detect data corruption in response to determining that the data corruption is not detected in the first data, wherein the second set of segments includes second segments from each data area (Fig 3, Step 307 – are there more sector stripes? If so, Step 308 – select next sector stripe; ¶[0043] – “if there are no errors for this sector stripe, then the procedure … returns to process any more sector strips that may be present in the manner described herein above”); m) labeling the deduplicated cloud object as corrupted in response to determining that corruption of the data is detected in the second data from one of the subsequent segments from each data area (Fig 3, Step 313 – error condition is logged; ¶[0040] – if the compared data check codes aren’t equal, an error or corruption condition is indicated and may be logged; further see EXAMINER’S NOTE below); wherein processing next data in a next data set of data segments subsequent to the second set of data segments is performed in response to determining that corruption of the data is not detected in the second data and until the data corruption is detected or all the data from all segments of the deduplicated cloud object has been processed (Fig 3, Step 307 – are there more sector stripes? If so, Step 308 – select next sector stripe; ¶[0043] – “if there are no errors for this sector stripe, then the procedure … returns to process any more sector strips that may be present in the manner described herein above”).  

With respect to Claims 6, 13, and 20, the combination of ARCHIBALD and DEFIEBRE disclose the method/system/medium of each respective parent claim. 
ARCHIBALD further discloses wherein the data from all segments of each deduplicated cloud object is processed by a single thread (¶[0035] – data check code generation and comparison operations are performed for each sector stripe in parallel or sequentially {analogous to a ‘single thread’}).  

With respect to Claims 7 and 14, the combination of ARCHIBALD and DEFIEBRE disclose the method/system of each respective parent claim.
ARCHIBALD further discloses wherein the metadata of each deduplicated cloud object is divided into equally spaced areas, and the data of each deduplicated cloud object not identified as corrupt based on the metadata processing is divided into equally spaced data areas (Fig 2, data stripe 200 {analogous to ‘object’} is divided into multiple sector stripes 210-x, with each stripe divided into sectors 208-x-x; each sector stripe includes one or more data sectors comprising a data header {‘metadata’} and user data, and a parity sector comprising a parity header {‘metadata’} and parity data {‘metadata’}; ¶[0030]; ¶[0045] – the volume set may consist of strips of 64 KB and a 512 byte segment size).  

EXAMINER’S NOTE:  
The Office further reminds the applicant of MPEP 2111.04(II) with respect to the limitations presented in method Claims 1 and 5: "The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the conditions(s) precedent are not met." In this case, the claims do not require corruption of metadata/data, thus the labeling process performed in response to detecting the corruption of metadata/data cannot be a basis for claim allowance alone.

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ARCHIBALD in further view of DEFIEBRE and VERMA et al (US PGPub 2014/0281784).

With respect to Claims 4, 11, and 18, the combination of ARCHIBALD and DEFIEBRE disclose the method/system/medium of each respective parent claim.
ARCHIBALD and DEFIEBRE may not explicitly disclose wherein processing the metadata is performed using a Range GET command to read a range of bytes instead of a full object length.  
However, VERMA discloses wherein processing the metadata is performed using a Range GET command to read a range of bytes instead of a full object length (¶[0024] – a Range GET function may be used to retrieve data blocks). 
ARCHIBALD, DEFIEBRE, and VERMA are analogous art because they are from the same field of endeavor of error detection/correction in storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of ARCHIBALD, DEFIEBRE, and VERMA before him or her, to modify the controller of the combination of ARCHIBALD and DEFIEBRE to include supporting a Range Get function for data retrieval as taught by DEFIEBRE.  A motivation for doing so would have been to enable reconstruction of corrupted data blocks on a local machine (¶[0024]).  Therefore, it would have been obvious to combine ARCHIBALD, DEFIEBRE, and VERMA to obtain the invention as specified in the instant claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure provide alternate teachings of blocks of a storage unit identified and logically spaced from a starting block based on offset numbers (or an ‘index’).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T LOONAN/Examiner, Art Unit 2137